COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LARRY JOE MORGAN,                               §
  TDCJ NO. 1847262,                                                No. 08-18-00055-CV
                                                  §
                                    Appellant,                       Appeal from the
  v.                                              §
                                                                    83rd District Court
  JAMES A. WHITFIELD,                             §
  SERGIO RODRIGUEZ, AND                                           of Pecos County, Texas
  VICENTE HERNANDEZ,                              §
                                                                   (TC# P-7504-83CV)
                                    Appellees.    §

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2019.



                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
McClure, C.J., (Not Participating)